Citation Nr: 1410758	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The appellant served on active duty from April 1979 to July 1982 and received a discharge under other than honorable conditions due to misconduct.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 determination that the character of the appellant's discharge from service is a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code), by the VA Regional Office (RO) in St. Paul, Minnesota.

The Board's review includes the electronic and paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant reports that he receives Social Security disability benefits, and thus the AMC should obtain records from the Social Security Administration.

All of the claimant's service treatment records except for his entrance examination are not of record and are missing.  For example, it is possible that the appellant underwent a mental status evaluation pursuant to his discharge that is now missing.  Moreover, the claimant has been diagnosed with a psychotic disorder not otherwise specified.  In June 2008 the claimant's treating psychiatrist noted that the appellant's circumstances and discharge from the Army may offer some clues to his diagnosis or to his problems in that an other than honorable discharge may very well have been related to medical and/or psychiatric issues that he experienced.  That psychiatrist wondered if the appellant's periods of absent without authorized leave on a number of occasions were prompted or precipitated by drug/alcohol use, psychiatric illness, or some combination thereof.  In light of the above, a VA examination is necessary to determine whether the claimant was insane at the time of his acts of misconduct.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration pertaining to the appellant's claim for Social Security disability benefits and associate those records with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether the appellant was insane at the time of acts of misconduct in service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's mental status at the time of his driving while intoxicated in March 1980 and his periods of absent without official leave from August 1981 to June 1982.  

The examiner should be asked to answer the following inquiry:

At the time of his driving while intoxicated in March 1980 or during any of his periods of absent without official leave from August 1981 to June 1982, is it at least as likely as not (a probability of 50 percent or greater) that due to a disease: 

(i)  The appellant, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibited a more or less prolonged deviation from his normal method of behavior?  

(ii)  The appellant interfered with peace of society?

(iii)  The appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided?

The term 'constitutionally psychopathic' refers to a condition that may be described as an antisocial personality disorder. VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase 'interferes with the peace of society' refers to behavior which disrupts the legal order of society.  Id.  The term 'become antisocial' refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC must readjudicate the issue of whether the character of the appellant's discharge from service is a bar to VA benefits.  If the benefit is not granted, the appellant should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


